*652The finding that respondent was mentally ill within the meaning of Social Services Law § 384-b (4) (c) and (6) (a) was supported by clear and convincing evidence. The agency presented uncontroverted testimony from a psychologist who, after reviewing respondent’s medical records, found that she suffered from schizoaffective disorder. This rendered her incapable of caring for the child presently and for the foreseeable future (see Matter of Roberto A. [Altagracia A.], 73 AD3d 501, 501 [2010], lv denied 15 NY3d 703 [2010]).
' Given the psychologist’s unrebutted testimony and respondent’s repeated requests for adjournments, the lapse in time between the psychological evaluation and the fact-finding hearing does not warrant a different result (see Matter of Robert K., 56 AD3d 353 [2008], lv denied 12 NY3d 704 [2009]).
A dispositional hearing was not necessary to find that termination of respondent’s parental rights is in the child’s best interests (see Matter of Ashanti A., 56 AD3d 373, 374 [2008]). Concur — Tom, J.E, Sweeny, Catterson, Acosta and ManzanetDaniels, JJ.